t c memo united_states tax_court rodney l burr petitioner v commissioner of internal revenue respondent docket no filed date rodney l burr pro_se kathleen k raup for respondent memorandum opinion gale judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes additions to tax sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions we must decide the following issues whether petitioner has an overpayment for and if so whether such overpayment may be used as a credit against his tax_liability whether petitioner is liable for additions to tax under sec_665l1 a and and whether petitioner is liable for additions to tax under sec_6654 some of the facts have been stipulated and are so found the stipulation of facts together with the exhibits attached thereto is incorporated herein by this reference at the time the petition was filed petitioner resided in elkton maryland petitioner did not file timely federal_income_tax returns for or nor request any extensions of time to file with respect to those years on date respondent issued separate statutory notices of deficiency for petitioner’s and tax years respondent’s determinations were based - - on information returns received from third parties reporting income petitioner earned during the relevant years on date respondent received petitioner’s federal_income_tax return reporting a tax_liability of dollar_figure and income_tax withheld of dollar_figure resulting in an overpayment of dollar_figure that petitioner thereon requested be applied to his estimated_tax respondent accepted petitioner’s return as filed on date and subsequently assessed the tax_liability reported thereon on date respondent received petitioner’s and federal_income_tax returns petitioner’s return reported a tax_liability of dollar_figure income_tax withheld of dollar_figure and an overpayment credit of dollar_figure from resulting in overpayment of dollar_figure that petitioner thereon requested be applied to his estimated_tax petitioner’s return reported a tax_liability of dollar_figure income_tax withheld of dollar_figure and an overpayment credit of dollar_figure from resulting in a payment due for that year of dollar_figure attached to the return was a form_8275 disclosure statement on which petitioner inter alia provided explanations with respect to his late filing and late payment respondent later accepted petitioner’s and returns as filed but did not assess the tax_liabilities reported thereon other than the withholdings previously outlined petitioner made no additional q4e- payments of federal_income_tax with respect to his and tax years after the notices of deficiency for those years were issued on date overpayment issue as a result of petitioner’s submission and respondent’s acceptance of returns for and after the issuance of notices of deficiency for those years the parties agree that the amount of federal_income_tax imposed on petitioner is dollar_figure in and dollar_figure in there is likewise no dispute as to the amounts withheld as taxes from petitioner’s wages during those years however a dispute remains concerning whether petitioner has an overpayment in that may be applied against his tax_liability for petitioner claims that he overpaid his tax_liability by dollar_figure and that such overpayment should be credited as an estimated_tax payment against his tax_liability the difference between the parties’ positions can be traced to an overpayment of petitioner’s tax_liability in the amount of dollar_figure that petitioner seeks to apply against his tax_liability if applied as petitioner contends the overpayment would result in an overpayment of dollar_figure for in years where this court has jurisdiction to redetermine a taxpayer’s deficiency we also have jurisdiction to determine whether the taxpayer has made an overpayment of income_tax sec_6512 b winn-dixie stores inc subs v commissioner - - t c respondent issued notices of deficiency containing determinations that petitioner is liable for deficiencies in income_tax for and petitioner filed a timely petition with this court contesting respondent’s determinations accordingly this court has jurisdiction to redetermine the amount of petitioner’s deficiencies for and and to determine whether petitioner has an overpayment for either year respondent argues that petitioner does not have an overpayment for because the credit petitioner seeks for his overpayment was time-barred when petitioner first claimed it petitioner argues that his overpayment must be taken into account when determining whether he has an overpayment for because respondent accepted his return claiming a credit for such overpayment as filed when a taxpayer’s payments including allowable credits for income taxes withheld from wages and the prior year’s overpayment exceed the total_tax imposed for the year there is an overpayment sec_31 sec_35 sec_6401 b see also 109_tc_125 interpreting overpayment to mean any payment of tax in excess of that which is properly due affd without published opinion 172_f3d_859 3d cir it follows that in order for this court to find an overpayment for petitioner’s tax_year we must find that - - petitioner’s total_tax payments for exceeded the tax imposed for that year see bachner v commissioner supra pincite stephenson v commissioner tcmemo_1995_32 of the dollar_figure total_tax imposed on petitioner for dollar_figure has been satisfied by tax_payments that were withheld from his wages in no other_payments were made with respect to his taxable_year after issuance of the notice_of_deficiency on his return petitioner sought to credit his dollar_figure overpayment for against his estimated_tax for and maintains in this proceeding that he is entitled to do so respondent argues that petitioner may not credit his overpayment against his estimated_tax for because petitioner did not claim a credit for the overpayment within the applicable_period of limitations we agree with respondent sec_6402 and the regulations thereunder govern respondent’s authority to credit income_tax overpayments against the estimated income_tax for the succeeding taxable_year respondent’s authority to do so is specifically limited to allowing credits of overpayments for which a claim has been filed within the applicable_period of limitations see sec_6402 a and b sec_301_6402-2 and a proced admin regs sec_6511 governing the period of limitations for claiming credits and refunds provides that where no return has been filed a taxpayer must make a claim for an overpayment - credit within years of the date the taxes were paid sec_6511l a likewise the amount of any credit is limited to taxes paid within years prior to the date the claim is filed sec_6511 b b the record in this case establishes that petitioner’s tax_payments consisted solely of withholdings that occurred during the amounts so withheld are deemed to have been paid on date sec_6513 petitioner’s untimely return on which he first claimed the overpayment credit was not received by respondent until date more than years after the taxes were deemed paid therefore petitioner’s claim for a credit of his overpayment filed outside the 2-year period provided under sec_6511 was not timely accordingly under sec_6402 respondent did not have authority to award such credit either against petitioner’s estimated_tax for or otherwise citing sec_6214 petitioner argues that his ' sec_6214 provides in pertinent part sec determinations by tax_court bo jurisdiction over other years and quarters ---the tax_court in redetermining a deficiency of income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid - - overpayment of his taxes is a fact established when respondent accepted his return as filed that this court must consider in redetermining his deficiency ie that pursuant to sec_6214 we should credit the dollar_figure overpayment for against his tax_liability for sec_6214 does not confer such authority while the fact that petitioner overpaid his taxes by dollar_figure is undisputed it does not follow that this overpayment may constitute a payment of tax for in contravention of the provisions of sec_6402 and sec_6511 sec_6402 governs the circumstances in which an overpayment in one year may be treated as a payment of tax for the succeeding year sec_6402 and the regulations thereunder condition this treatment on a claim for a credit of the preceding year’s overpayment that is made within the applicable_period of limitations see sec_6402 and b sec_301 a a proced admin regs petitioner also contends that respondent asserted an affirmative defense by taking the position that petitioner’s claim for a credit of his tax overpayment was time-barred under sec_6511 accordingly petitioner argues that respondent waived such defense when he failed to plead it in his answer as required under rule we disagree first if the pleadings are to be strictly construed herein we have some doubt that petitioner’s pleadings were sufficient to --- - notify respondent that petitioner was seeking a credit of a overpayment the petition seeks not a credit but a tax payment carry-forward a term of petitioner’s invention in any event we have held in similar circumstances that the commissioner was not required to plead affirmatively that an overpayment was time- barred under sec_6512 see gabelman v commissioner tcmemo_1993_592 affd 86_f3d_609 6th cir moreover respondent’s position that a credit of petitioner’s overpayment is time barred was clearly stated in his trial memorandum and we are unable to discern any prejudice to petitioner see id finally petitioner attempts to avoid the consequences of the internal revenue code’s prescribed limitations periods by arguing that his effort to apply his overpayment against his tax_liability is not a credit but instead a payment carryforward a payment carryforward petitioner claims is not subject_to the period of limitations provided in sec_6511 petitioner derives the concept of a payment carryforward from sec_6513 and contends that that section entitles him sec_6513 provides sec_6513 time return deemed filed and tax considered continued -- - to apply his overpayment against his liability without regard to the period of limitations set forth under sec_6511 sec_6513 does not operate as petitioner argues that section’s purpose is to provide a rule for deeming when an overpayment credited to the succeeding year’s estimated_tax is considered paid and to clarify that any claim for a credit or refund of an overpayment credited against a subsequent year’s tax_liability must be made with respect to the subsequent year rather than the year in which the overpayment arose furthermore contrary to petitioner’s contentions sec_6513 does not operate outside the limitations periods of sec_6511 rather it specifically incorporates them sec_6513 begins with the following conditional clause if any overpayment of income_tax is in accordance with sec_6402 b claimed as a credit against estimated_tax for the succeeding taxable_year sec_6513 emphasis added a sec_2 continued paid d overpayment of income_tax credited to estimated_tax --if any overpayment of income_tax 1s in accordance with sec_6402 claimed as a credit against estimated_tax for the succeeding taxable_year such amount shall be considered as a payment of the income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund of such overpayment shall be allowed for the taxable_year in which the overpayment arises previously noted sec_6402 incorporates a requirement that any claim for a credit or refund must be filed within the sec_6511 period of limitations applicable to claims for overpayment credits thus sec_6513 operates only where a credit for an overpayment has been claimed within the applicable_period of limitations that section is of no help to petitioner based on the foregoing we conclude that petitioner does not have an overpayment in his taxable_year because any credit of the overpayment against petitioner’s estimated_tax for is time-barred petitioner’s payments with respect to consist solely of the dollar_figure withheld from his wages in that year the parties agree that the tax imposed on petitioner for is dollar_figure therefore the deficiency for that year is dollar_figure ie the amount by which the tax imposed exceeds the amount shown on the return the amount shown on the return for this purpose is zero where no return is filed prior to issuance of the notice_of_deficiency see 423_us_161 65_tc_542 sec_301_6211-1 proced admin regs accordingly petitioner’s notion that the payment carryforward he finds authorized in sec_6513 1s not a credit of an overpayment as those terms are used in the code is belied by the express terms of that section sec_6513 refers to an overpayment that is claimed as a credit in accordance with sec_6402 this latter section is itself expressly concerned with the authority to make credits or refunds in the case of any overpayment sec_6402 we find that for there is a deficiency and further that there is no overpayment as petitioner’s payments do not exceed the tax imposed see sec_6512 bachner v commissioner t c pincite our conclusions regarding the overpayment also resolve any remaining issues in there being no overpayment in petitioner’s contention that he has a dollar_figure overpayment for that may be credited against his tax_liability must fail consequently the only payments petitioner has made with respect to his tax_liability are the amounts withheld from his wages in there is a deficiency in that year of dollar_figure ie the difference between the agreed amount imposed dollar_figure and the amount treated as shown on the return dollar_figure see sec_301_6211-1 proced admin regs certain allegations by petitioner of misconduct by respondent including respondent’s using the power of the tax_court to extort money in respect of a claim that is fraudulently overstated merit comment first petitioner contends that respondent’s unwillingness to credit his overpayment against his tax_liabilities for or was abusive we disagree petitioner cannot recover his overpayment because he failed to file a timely return or claim because petitioner’s claim was untimely respondent was precluded by law from crediting or refunding any portion of the overpayment moreover the supreme court has recently reiterated that the provisions of sec_6511 establishing the period of limitations for recovering overpayments are to be strictly construed see 519_us_347 and congress after recently scrutinizing sec_6511 has seen fit to change it only in circumstances for which petitioner would not qualify see sec_6511 enacted by internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_740 relaxation of limitations_period where taxpayer physically or mentally impaired sec_6512 amended by taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1037 rather than 2-year look-back period where no return filed and deficiency_notice issued in third year after return due a second allegation made by petitioner is that respondent acted improperly in this case by asserting deficiencies for and that he knew or should have known were far in excess of what petitioner rightfully owed and then sought to use the tax_court process to extort money from petitioner our review of the entire record in this case does not indicate that respondent has acted improperly we see nothing improper in the original deficiency determinations petitioner was treated the same as any nonfiler respondent computed the deficiencies based on information returns from third parties and accorded him the single filing_status and single exemption to which he would be entitled in the absence of any further information or substantiation given the proximity of the notices of deficiency and the filing of respondent’s answer in this case we see no impropriety in respondent’s maintaining the same position in his answer as in the notices the record does not indicate when petitioner’s and returns submitted after issuance of the notices of deficiency were accepted as filed except that it is clear the returns had been accepted at least days prior to trial when trial memoranda were served whether respondent unreasonably delayed accepting the and returns in some effort to intimidate petitioner has not been established on this record we therefore find no basis for petitioner’s claims of improper conduct by respondent additions to tax under sec_6651 and respondent determined for the years in issue that petitioner is liable for additions to tax under sec_6651 for failure_to_file timely tax returns and under sec_6651 a for failure to pay timely the addition_to_tax for failure_to_file a timely return equal sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which the failure_to_file continues up to a maximum of percent sec_6651 for these purposes the amount_required_to_be_shown_as_tax on the return is reduced by - - any part of the tax paid on or before the date prescribed for payment and by the amount of any credit against tax which may be claimed on the return sec_6651 the addition_to_tax for failure_to_file a timely return does not apply where the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect sec_6651 the addition_to_tax for failure to pay timely is percent of the amount shown as tax on the return for each month or fraction thereof during which the failure to pay continues up to a maximum of percent sec_6651 under sec_6651 a substitute return prepared by the commissioner under sec_6020 is treated as a return filed by the taxpayer for returns due after date determined without regard to extensions see taxpayer bill of right sec_2 publaw_104_168 110_stat_1475 smith v commissioner tcmemo_2000_290 sec_301_6651-1 proced admin regs respondent’s determination that petitioner is liable for the addition with respect to his tax_year the return for which was due before date is not based on an amount shown as tax on a return filed by petitioner petitioner did not file a return prior to the issuance of the notice_of_deficiency for see heisey v commissioner tcmemo_2002_41 respondent has not argued that the delinquent_return filed by petitioner with respect to constitutes a return for continued - accordingly we do not sustain the determination that petitioner is liable for the addition for failure to pay for in court proceedings that arise in connection with examinations commenced after date the commissioner bears the burden of producing sufficient evidence to indicate that it is appropriate to impose any additions to tax provided for in the internal_revenue_code sec_7491 enacted by rra sec 112_stat_726 116_tc_438 where no examination has been conducted the provisions of sec_7491 apply to court proceedings that arise in connection with taxable periods or events beginning or occurring after date rra sec c 112_stat_726 once the commissioner meets his burden of production under sec_7491 the taxpayer bears the burden of establishing that a reasonable_cause exception applies higbee v commissioner supra pincite respondent claims that there was no examination of petitioner’s and returns because those returns were accepted as filed therefore since petitioner’s and tax years began prior to date respondent argues that he does not bear the burden of production under sec_7491 continued purposes of the addition_to_tax for failure to pay we disagree the legislative_history of sec_7491 c illustrates that congress intended the term examination to include events other than audits such as the matching of amounts reported on information returns against amounts reported on a tax_return or the review of a claim_for_refund prior to issuing the refund h conf rept pincite 1998_3_cb_747 respondent’s argument that there was no examination because the returns were accepted as filed overlooks the fact that the additions were determined before the returns were filed given that the deficiency notices were issued on date and the determinations therein were based on a review of information returns we find that examinations within the meaning of the effective date provisions of sec_7491 occurred after date in this case the stipulations in this case establish that petitioner did not file his and returns until date thus respondent has satisfied his burden of production with respect to the additions to tax for failure_to_file timely returns with respect to the addition_to_tax for failure to pay timely for it is undisputed that petitioner filed no return for prior to the issuance of the notice_of_deficiency thus any addition_to_tax for failure to pay must be based upon a substitute for return under sec_6020 pursuant to section -- - g respondent has neither presented any evidence nor made any argument that a substitute return under sec_6020 b exists with respect to petitioner’s tax_year accordingly respondent has failed to meet his burden of production with respect to the addition_to_tax for failure to pay for see heisey v commissioner supra the determination that petitioner is liable for the addition for failure to pay for is not sustained respondent having met his burden of production with respect to the additions for failure_to_file petitioner bears the burden of proving that he had reasonable_cause for his failure a failure_to_file timely returns is generally considered due to reasonable_cause where a taxpayer is unable to file the return within the prescribed time despite exercising ordinary business care and prudence 115_tc_135 sec_301_6651-1 proced admin regs petitioner argues that his failure_to_file timely returns for the years at issue was due to reasonable_cause arising from his work-related relocation in petitioner’s argument as we understand it is that he did not file timely returns for or because he did not think that those returns could be completed accurately until his return was filed petitioner -respondent has not argued that the delinquent_return filed by petitioner with respect to constitutes a return for purposes of the addition_to_tax for failure to pay -- claims he could not file his return by its due_date because he had difficulty understanding certain provisions of tax law and because some of the information he needed to complete his return was in storage in general uncertainty regarding the application of the federal tax laws to a particular set of facts or the unavailability of records does not provide reasonable_cause for failing to file a timely tax_return see surridge v commissioner tcmemo_1998_304 columbus v commissioner tcmemo_1998_60 affd without published opinion 162_f3d_1172 10th cir in any event the relocation issues present for had no impact on petitioner’s tax computations for his and taxable years in our view petitioner could have exercised ordinary business care and prudence by filing a timely return using the best information available and then amending the return to the extent necessary the difficulties simply provide no reasonable_cause for the failure_to_file timely and returns see 79_tc_298 tarakci v commissioner tcmemo_2000_358 we accordingly sustain respondent’s determinations that the failure_to_file addition applies to each of those years in the deficiency notices respondent applied sec_6651 which limits the addition under sec_6651 by - - the amount of the addition under sec_6651 for any month to which an addition applies under both of those provisions since we have not sustained the additions to tax under sec_6651 for and the additions to tax under sec_6651 for those years are not subject_to the limitation in sec_6651 see heisey v commissioner t c memo al additions to tax under sec_6654 respondent determined that for both years at issue petitioner is liable for the sec_6654 addition_to_tax for failure to pay estimated income taxes this addition_to_tax is mandatory unless petitioner shows that one of the statutorily provided exceptions applies see 75_tc_1 chambers v commissioner tcmemo_2000_218 as the and returns show that petitioner’s estimated_taxes for those years fell substantially short of the income_tax liabilities reported thereon we find that respondent has satisfied his burden of production under sec_7491 petitioner has not introduced any evidence to support a finding that respondent’s determinations with respect to the sec_6654 addition are erroneous or that any of the statutory exceptions apply accordingly we sustain the determinations --- - to reflect the foregoing decision will be entered under rule
